FILE COPY
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




6/12/2015                           | \                 COACaseNo. 12-14-00225-CR
RAHMAN, FATIMA                Tr. Ct. No. 114-1451-10                                             PD-0724-15
On this day, this Court has granted the Appellant's motion for an extension of time
in which to file the Petition for Discretionary Review. The time to file the petition
has been extended to Monday, July 13, 2015. NO FURTHER EXTENSIONS WILL
BE ENTERTAINED. NOTE: Petition for Discretionary Review must be filed with
the Court of Criminal Appeals.
                                                                           Abel Acosta, Clerk
                                                                                                             -n
                                                                           \pi
                              12TH COURT OF APPEALS CLER                   K
                                                                           i \   f
                                                                                  s^                   K i i
                                                                                 {
                                                                                     >c                o     =
                              CATHY LUSK                                                               O     2-

                                                                                          ~~<ia*i^.-
                              1517 W. FRONT, ROOM 354                                                  -•>   cr
                                                                                     7^                >     50
                              TYLER, TX 75701                                        V

                                                                           «     VI
                                                                                     >
                                                                                     V         oi      j/> %>
                              * DELIVERED VIA E-MAIL *                                                 a     -n
                                                                                 A
                                                                           mL
                                                                                 J
                                                                                 J